Citation Nr: 1218134	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement an evaluation in excess of 20 percent for service-connected diabetes  mellitus, type I.

2.  Entitlement to a compensable evaluation for service-connected left shoulder strain following surgery for labral tear.

3.  Entitlement to a compensable evaluation for service-connected low back strain following surgery for disk herniation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996, from April 1997 to August 2001, and from February 2002 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.  

The Veteran's representative indicated in the September 2009 Statement of Accredited Representative in Appealed Case that the Veteran's most recent medical records must be obtained in order to evaluate these claims.  The Board notes that the most recent VA treatment records consist of a single June 2009 VA treatment record printed in October 2009.  The most recent VA treatment records associated with the claims file prior to this were obtained in February 2009.  However, as the Veteran's representative appears to be suggesting that there are additional VA medical records that are significant to the claims, the Board finds that these issues should be remanded in order to obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  While not entirely clear from his argument, the representative does appear to be asserting that these disabilities have increased in severity since his last VA examination was conducted in July 2008.  Therefore, the Board finds that the Veteran should be provided new VA examinations in order to determine the current severity of his service-connected diabetes mellitus, type I, left shoulder strain following surgery for labral tear, and low back strain following surgery for disk herniation.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file, to specifically include any VA treatment records from February 2009 to the present. 

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of his diabetes mellitus, type I.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note whether the Veteran's diabetes mellitus requires regulation of activities or more than one daily injection of insulin.  The examiner should also note whether this disability manifests with episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider and the frequency of such hospitalizations or visits, or progressive loss of weight and strength.  All complications related to the Veteran's diabetes mellitus should be otherwise noted.  

3. Provide the Veteran with a VA examination in order to determine the current severity of his low back strain following surgery for disk herniation.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups).  The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  The complete rationale for any opinions expressed should be provided.
4. Provide the Veteran with a VA examination in order to determine the current severity of his left shoulder strain following surgery for labral tear.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his left shoulder, and determine whether he has ankylosis or any impairment of the humerus, clavicle, or scapula due to his service-connected left shoulder disability.  The examiner should comment as to whether the left shoulder exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the left shoulder is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups).  The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his left shoulder disability.  The complete rationale for any opinions expressed should be provided.

5. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC) was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


